          Case 18-35672 Document 36 Filed in TXSB on 10/09/18 Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                )
In re:                                                          )      Chapter 11
                         )
WESTMORELAND COAL COMPANY, et al.,1                              )      Case No. 18-35672 (MI)
                                                                )
                                    Debtors.                    )      (Joint Administration Requested)
                                                                )
                                                                )      Re: Docket No. 2

                              ORDER GRANTING COMPLEX
                        CHAPTER 11 BANKRUPTCY CASE TREATMENT


         These bankruptcy cases were filed on October 9, 2018. A Notice of Designation as

Complex Chapter 11 Bankruptcy Case was filed. Based on its review of the initial pleadings, the

Court concludes that the complex chapter 11 case designation is appropriate. Accordingly, the

Court orders:

        1.      The Debtors must maintain a consolidated master service list (the “Master Service
List”) identifying the parties that must be served whenever a motion or other pleading requires
notice. Unless otherwise required by the Bankruptcy Code or Rules, notices of motions and
other matters will be limited to the parties on the Master Service List. The Master Service List
must initially include the following parties and/or their counsel, if requested: (a) the Debtors and
the Debtors’ professionals; (b) the Debtors’ proposed claims, noticing and solicitation agent,
Donlin, Recano & Company, Inc.; (c) the Office of the United States Trustee for the Southern
District of Texas; (d) the holders of the 50 largest unsecured claims against the Debtors (on a
consolidated basis), or any official committee of unsecured creditors appointed in these chapter
11 cases, if any, from and after its appointment; (e) the indenture trustee under the Debtors’
8.75% senior secured notes due 2022; (f) the ad hoc group of lenders under the Debtors’
prepetition term loan facility due 2020 and the Debtors’ 8.75% senior secured notes due 2022;
(g) the administrative agent under the Debtors’ prepetition term loan facility due 2020; (h) the
administrative agent under Westmoreland Resource Partners, LP’s term loan facility due 2018;
(i) the ad hoc committee of certain lenders under Westmoreland Resource Partners, LP’s term

1   Due to the large number of debtors in these chapter 11 cases, for which joint administration has been requested,
    a complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is
    not provided herein. A complete list of such information may be obtained on the website of the Debtors’
    proposed claims and noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland.
    Westmoreland Coal Company’s service address for the purposes of these chapter 11 cases is 9540 South
    Maroon Circle, Suite 300, Englewood, Colorado 80112.
        Case 18-35672 Document 36 Filed in TXSB on 10/09/18 Page 2 of 3




loan facility due 2018; (j) the administrative agent under the Debtors’ proposed debtor-in-
possession financing facility; (k) any statutory committee appointed in these cases; (l) the United
States Attorney’s Office for the Southern District of Texas; (m) the Internal Revenue Service;
(n) the United States Securities and Exchange Commission; (o) the Environmental Protection
Agency and similar state environmental agencies for states in which the Debtors conduct
business; (p) the offices of the attorneys general for the states in which the Debtors conduct
business; (q) any other applicable government agencies to the extent required by the Bankruptcy
Rules and the Bankruptcy Local Rules; (r) any party that has requested notice pursuant to
Bankruptcy Rule 2002; and (s) all parties on whom the Court orders notice. For the avoidance of
doubt, any party in interest that files a Notice of Appearance will be added to the Master Service
List.

       a.      Parties on the Master Service List who appear in this case through counsel or
               submit a request for service by CM/ECF will be served with pleadings and orders
               through the CM/ECF notification system only. No mail notice will be required.

       b.      All other parties on the Master Service List must be served, at the server’s option,
               by electronic mail, fax, or regular mail.

       c.      The proceedings with respect to which notice would be limited to the Master
               Service List shall include all matters covered by Bankruptcy Rule 2002, with the
               exception of the following: (i) the notice of the first meeting of creditors pursuant
               to section 341 of the Bankruptcy Code; (ii) the time fixed for filing proofs of
               claim pursuant to Bankruptcy Rule 3003(c); (iii) the time fixed for filing
               objections to, and the hearings to consider, approval of a disclosure statement and
               confirmation of a chapter 11 plan; and (iv) notice and transmittal of ballots for
               accepting or rejection a chapter 11 plan. Notice of the foregoing matters would
               be given to all parties in interest listed on the Debtors’ creditor matrix
               (the “Creditor Matrix”) by either first-class U.S. mail, electronic mail, or
               facsimile.

       d.      The initial Master Service List must be filed within three days after entry of this
               Order. A revised list must be filed within seven days after the initial Master
               Service List is filed. The Debtors must update the list thereafter, and shall file a
               copy of the updated list: (i) at least every seven days during the first thirty days
               of the case; (ii) at least every fifteen days during the next sixty days of the case;
               and (iii) at least every thirty days thereafter throughout the case.

       2.      The Court will publish on its website available complex hearing dates for this
case at www.txs.uscourts.gov. Hearing dates will ordinarily be available weekly, unless
otherwise directed by the Court.

       a.      All motions and other matters requiring hearing, but not requiring expedited or
               emergency hearing, shall be noticed for hearing on the next hearing day that is at
               least twenty-one (21) days after the notice is mailed. As a preface to each
               pleading, just below the case caption, in lieu of the language required by any
               Local Bankruptcy Rule, the pleading shall state:

                                                 2
         Case 18-35672 Document 36 Filed in TXSB on 10/09/18 Page 3 of 3




               A HEARING WILL BE CONDUCTED ON THIS MATTER
               ON OCTOBER 9, 2018 AT 2:30 P.M. IN COURTROOM 400,
               4th FLOOR, UNITED STATES BANKRUPTCY COURT FOR
               THE SOUTHERN DISTRICT OF TEXAS, 515 RUSK
               AVENUE, HOUSTON, TEXAS. IF YOU OBJECT TO THE
               RELIEF REQUESTED, YOU MUST RESPOND IN
               WRITING,     SPECIFICALLY     ANSWERING    EACH
               PARAGRAPH       OF   THIS     PLEADING.   UNLESS
               OTHERWISE DIRECTED BY THE COURT, YOU MUST
               FILE YOUR RESPONSE WITH THE CLERK OF THE
               BANKRUPTCY COURT WITHIN TWENTY-ONE DAYS
               FROM THE DATE YOU WERE SERVED WITH THIS
               PLEADING. YOU MUST SERVE A COPY OF YOUR
               RESPONSE ON THE PERSON WHO SENT YOU THE
               NOTICE; OTHERWISE, THE COURT MAY TREAT THE
               PLEADING AS UNOPPOSED AND GRANT THE RELIEF
               REQUESTED.

       b.      All motions and other matters requiring expedited or emergency hearing must be
               calendared for hearing on a complex hearing date selected by the party seeking
               emergency or expedited relief from the available dates posted on the Court’s
               website. The party seeking emergency relief must comply with the usual Court
               requirements for explanation of the need for emergency or expedited hearing.
               The party requesting the hearing is responsible for providing proper notice in
               accordance with this Order and the Bankruptcy Code and Rules. At the scheduled
               hearing, the Court will determine whether to allow emergency or expedited
               consideration.

       3.      The Court’s procedures for telephonic participation in hearings are published on
the Court’s website. Those procedures apply in this case. No motion is required to authorize
telephonic participation. Dial-in information and participation information is on the website.

        4.      If a matter is properly noticed for hearing and the parties reach a settlement of the
dispute prior to the final hearing, the parties may announce the settlement at the scheduled
hearing. If the Court determines that the notice of the dispute and the hearing is adequate notice
of the effects of the settlement, (i.e., that the terms of the settlement are not materially different
from what parties in interest could have expected if the dispute were fully litigated) the Court
may approve the settlement at the hearing without further notice of the terms of the settlement.

        5.      The Debtors must give notice of this order to all parties in interest within seven
days. If a party in interest objects to the provisions of this order, that party may file a motion
articulating the objection and the relief requested. After hearing the objection and any responses
the Court may reconsider any part of this order and may grant relief, if appropriate.

Dated: __________, 2018
Houston, Texas                                        UNITED STATES BANKRUPTCY JUDGE


                                                  3
